DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Reunamaki et al. (WO 2019/129346) - see Non-Final Rejection mailed 1/18/22 for rejection details.  However, the prior art does not teach or suggest: “an inputter configured to receive a user input, wherein the controller is configured to: in response to receiving a registration command of the terminal for performing a digital key function via the inputter as the user input, execute communication with the terminal; and in response to completion of the registration of the terminal connected with the communication, transmit information regarding a data field in a communication packet to the terminal, and permit identification information of the terminal, for which the registration is completed, to be stored in the storage” or “in response to receiving a registration command of the terminal for performing a digital key function through an inputter as a user input, executing, by the controller, communication with the terminal; and in response to completion of the registration of the terminal connected with the communication, transmitting, by the controller, information regarding a data field in a communication packet to the terminal; and storing, by the controller, identification information of the terminal, for which the registration is completed, in a storage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495